Gaynor, J. (dissenting):
The plaintiff’s intestate was run over and killed by one of defendant’s cars at a street crossing in the' outskirts of the borough of the Bronx. The manner of his death is described by only one witness. He testifies that he and the deceased were standing at the corner waiting for an uptown car at about 1 o’clock in the morning; that a car approached and crossed the intersecting street, on which there were also car tracks, about as fast as he could walk; that there ivas an arc light at the corner and the car was lighted; that lie motioned with his arm to the motorman as the car came toward where he stood, which was about five feet below the upper crossing and near the uptown track ; that the deceased also stood near the track but at the said crossing; that as the rear of the car got to him, the witness, he took hold of the handle and got on the step ; that he stood on the step “ because I could not get on the platform, because the gate was in the way ”; he first says the gate was half open, but on cross-examination says that he could not get on the platform because the gate prevented him, and that he caught hold of the top of the gate, which was nearly up to his neck, and remained on the step in that way; that the car was moving as fast as he could walk when he got on the step; that the car did not stop at all so far as he knew; that it was drawing another car which was not lighted; that in a few seconds after he got on the step the deceased took hold of the handle and put his left foot on the step he was on and that the car then gave a jerk and the deceased was thrown off; that lie told the conductor, who was all the while on the rear platform, that a man had fallen off and to ring three bells, which meant to stop quick; that the conductor rang the three bells, but the car did not stop; that when it had gone about fifty feet he told the conductor again to ring three bells, which the conductor did, but as the car continued on he, the witness, finally jumped off and ran back and found the deceased lying on the track. Another car had come up meanwhile and stopped with its front platform at or over the intestate. The rear of the two cars had run over him. The testimony for the defendant showed beyond dispute that it was a disabled car and was being taken in by the other car, by order of the starter at a station below, and that no passengers were taken on *546either car. The testimony of the conductor and the starter was that the gates of the cars were closed and latched, and this, as has been seen, was corroborated by the said witness for the plaintiff, although at first he said the gate was half open, which, if true, would not have prevented him from getting upon the platform of the car. The evidence therefore is that the two men got on the step of a moving car which was hauling'another car and had its gate shut, which they must have seen with ordinary attention. This alone requires a reversal.
The learned trial Judge instructed the jury that the conductor was guilty of no negligence, but submitted to the jury the question whether the motorman was guilty of negligence in causing the car to jerk forward while the intestate was on the step, if they found that he did so, and left them to base a verdict for the plaintiff on such negligence, if they found it. This was error. The motorman Was hauling in a disabled car, and was, as ordered, stopping for no passengers, and did not. stop for the intestate or his said companion at the crossing. He did not know they got on the car as it was going on its way, and it cannot be held that in the exercise of due care he should have anticipated that they would get on.
The motorman was not in the employ of the defendant at the time of the trial and could not be found by it. The car continued on to the car house at the end of the line without stopping for the accident, and the. conductor testifies that he did not see the men at all, knew nothing of the accident, and only learned of it after arriving at the car house.
The judgment should be reversed.
Jenks, J., concurred on the last ground stated in opinion.
Judgment and order affirmed, with costs.